Exhibit 10.1

 

August 3, 2015

John S. Rego

[Address]

 

RE: Terms of Employment

 

Dear John:

 

Tremor Video, Inc. (the “Company”) is pleased to offer you the position of Chief
Financial Officer on the terms set forth in this letter.  Your first day of
employment with the Company shall be not later than September 8, 2015, unless
otherwise agreed by you and the Company’s Chief Executive Officer.

 

Position and Responsibilities

 

In your employment position, you will report to Bill Day, the Company’s Chief
Executive Officer.  In this capacity, you will serve and will be responsible for
such duties as are normally associated with your position or as may otherwise be
determined by the Company.  Your specific duties and responsibilities may change
from time to time as determined by the needs of the Company and the policies
established by the Company.  While travel in the performance of your duties may
be required, you will work principally at our offices New York, NY. Of course,
the Company may change your position, duties, and work location as it deems
necessary.  In connection with your relocation to New York, the Company agrees
to pay up to $35,000 for reasonable and documented moving expenses incurred by
you resulting from such relocation (the “Relocation Expenses”); provided,
however, that if you terminate your employment within one (1) year of your first
day of employment, you agree to repay to the Company the Relocation Expenses and
further agree that the Company may use any monies owed to you in satisfaction of
such obligation.

 

Compensation and Benefits

 

You will be paid an initial base annual salary of $365,000, less payroll
deductions and all required withholdings. You will be paid the base salary in
accordance with the Company’s standard payroll practices, and you will be
eligible for standard benefits, such as medical insurance, paid time off, and
holidays, according to standard Company policy as may be adopted by the Company
from time to time.  In your position, you will be entitled to 20 PTO (Paid Time
Off) days prorated based on your date of hire, as is Company policy.  These days
are to be used for sick leave, personal days, and/or vacation.  The Company does
require that requests for vacation time be made in writing

 

--------------------------------------------------------------------------------


 

at least two weeks prior to the vacation dates requested. The Company also
offers an additional eight days of paid holiday time per calendar year.

 

In addition to your base salary, you will be eligible to receive
performance-based bonuses based on achievement of performance goals to be set by
the CEO and the Company’s Board of Directors (the “Board”).  Your target annual
bonus for 2015 will be $200,000 (pro-rated to your start date), less payroll
deductions and all required withholdings.  You will have the ability to earn up
to 150% of your target annual bonus.  Unless otherwise agreed in writing
pursuant to a bonus plan or bonus agreement approved by the CEO and/or Board,
bonus payments, if any, are not guaranteed and will be awarded at the sole
discretion of the Company’s Board.  To be eligible for a performance bonus, you
must maintain full time employment status at the time of the payment.  Bonus
payments will be made less payroll deductions and all required withholdings.

 

Tremor Video Equity Grant

 

You will be granted, subject to the approval of the Board an option (the
“Option”) to purchase 570,000 shares of Company’s common stock, par value
$0.0001 per share.  The exercise price per share of the Option will be
determined by the Board when the Option is granted.  The Option will be subject
to the terms and conditions of the Company’s 2013 Equity Incentive Plan (the
“Plan”) and the applicable Stock Option Agreement.  You will vest in 25% of the
shares subject to the Option when you complete 12 months of continuous service
with the Company or an affiliate of the Company (“Continuous Service”)
(excluding service solely as a member of the Board), and the balance will vest
in equal monthly installments over the next 36 months of Continuous Service
(excluding service solely as a member of the Board).  If, during the term of
your Continuous Service, a Change in Control (as defined below) is consummated
and, following the consummation of the Change in Control your employment is
terminated by the Company without Cause (as defined below) or is terminated by
you for Good Reason (as defined below), 50% of the remaining shares subject to
the Option that are not otherwise vested upon the effective date of the Change
in Control pursuant to the foregoing schedule shall become vested.

 

Severance Benefits

 

If the Company terminates your employment for any reason other than for Cause
(as defined below), death or Disability (as defined below), or you resign from
your employment with the Company for Good Reason (as defined below) (each such
event, a “Separation”), then, subject to your compliance with the conditions set
forth in the following paragraph and your continued compliance with the
Confidentiality and

 

--------------------------------------------------------------------------------


 

Inventions Assignment Agreement attached hereto as Exhibit A (the “CIAA”), 
which will be executed prior to your first day of employment, you will be
entitled to the following benefits (less all applicable withholding taxes):
(i) severance payments at a rate equal to your base salary for a period of six
months, (ii) a pro-rated annual target bonus for the year in which your
termination occurs plus any earned but unpaid bonus amounts from prior periods,
and (iii) the Company will pay to you an amount equal to the monthly premium
under COBRA for you and your eligible dependents until the earliest of (x) six
months following your Separation, (y) the expiration of your continuation
coverage under COBRA or (z) the date when you become eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment.  The severance payments described above will be paid in
accordance with the Company’s standard payroll procedures, and, subject to your
execution of the Release (as defined below), will commence on the later of
(i) the 30th day after your Separation (or, if such day is not a business day,
on the first business day thereafter) and (ii) the third business day following
the effectiveness of the Release, and once they commence will be retroactive to
the date of your Separation.

 

You will not be entitled to any severance benefits described in this section
unless you (i) have returned all Company property in your possession, (ii) have
resigned as a member of the Boards of Directors of the Company and all of its
subsidiaries (if applicable), to the extent applicable, and (iii) have executed
a general release substantially in the form attached hereto as Exhibit B (the
“Release”) of all claims that you may have against the Company or persons
affiliated with the Company.  If you fail to execute the Release or if you
revoke the Release, then you will not be entitled to the severance benefits
described in this section.

 

Definitions

 

For purposes of this Agreement, the following definitions will apply:

 

“Cause” shall mean: (i) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company; (ii) your material breach of any agreement between
you and the Company that remains uncured for thirty (30) days following written
notice of such material breach; (iii) your material failure to comply with the
Company’s written policies or rules that remains uncured for thirty (30) days
following written notice of such material breach; (iv) except with respect to
driving violations, your conviction of, or plea of “guilty” or “no contest” to,
a felony under the laws of the United States or any State thereof; (v) your
gross negligence or willful misconduct; (vi) your continuing unwillingness to
perform assigned duties after receiving written notification of such

 

--------------------------------------------------------------------------------


 

failure from the Board and a thirty (30) day opportunity to cure; or (vii) your
failure to cooperate in good faith with a governmental or internal investigation
of the Company or its directors, officers or employees, if the Company has
requested your cooperation.  It is understood that a termination of your
employment resulting from your death or Disability shall not constitute
termination for “Cause.”

 

“Change in Control” shall mean (i) the merger or consolidation of the Company
(except any such merger or consolidation involving the Company in which the
shares of the Company outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares that represent, immediately following such merger or consolidation at
least a majority, by voting power, of the shares of the surviving or resulting
corporation), (ii) a sale of all or substantially all of the assets of the
Company or (iii) a transaction or series of related transactions in which a
person, or a group of related persons, acquires from stockholders of the Company
shares representing more than fifty percent (50%) of the outstanding voting
power of the Company.

 

“Disability” shall mean any physical incapacity or mental incompetence (i) as a
result of which you are unable to perform the essential functions of your job
for an aggregate of 180 days, whether or not consecutive, during any calendar
year, and which cannot be reasonably accommodated by the Company without undue
hardship.

 

“Good Reason” means that you resign after one of the following conditions has
come into existence without your consent:  (i) a change in your reporting
directly to the Company’s CEO or a change in your position or title with the
Company that materially reduces your level of authority or responsibility;
provided, however, that a change in position or reporting structures solely by
virtue of a Change in Control shall not constitute “Good Reason” if you maintain
a substantially similar level of responsibility within the business unit that
previously operated as the independent company, (ii) a reduction in the base
salary; (iii) receipt of notice that your principal workplace will be relocated
more than 30 miles that also increases your commute by at least 30 miles;
(iv) the willful breach by the Company of a material provision of this Agreement
or any other agreement with you; or (v) the taking of any action by the Company
or its successor that would materially reduce your benefits or perquisites under
the Company’s or any successor’s benefit plans (including equity benefits),
except to the extent the benefits of all other executives of the Company or its
successor are similar reduced.  A condition will not be considered “Good Reason”
unless you give the Company written notice of the condition within 90 days after
the condition comes into existence, the Company fails to remedy the condition
within 30 days after receiving your written notice and you resign within 30 days
thereafter.

 

--------------------------------------------------------------------------------


 

Section 409A

 

For purposes of Section 409A of the Code, each salary continuation payment under
the Section entitled “Severance Benefits” is hereby designated as a separate
payment.  If you are a “specified employee” under Section 409A(a)(2)(B)(i) of
the Code at the time of your Separation, then (i) any payment or benefit that is
subject to Section 409A of the Code, will be made or commence, as applicable, on
the first business day following (A) the expiration of the six-month period
measured from your Separation or (B) the date of your death and (ii) the
installments that otherwise would have been paid prior to such date will be paid
in a lump sum at that time.

 

Company Rules and Policies

 

As a Company employee, you will be expected to abide by Company rules and
regulations, and acknowledge in writing that you have read the Company’s
Employee Handbook.

 

Normal working hours for your position are from 9am to 6pm, Monday through
Friday however your working schedule shall be flexible, provided that you are
working equivalent hours, at a minimum. As an exempt salaried employee, you will
be expected to work additional hours as required from time to time by the nature
of your work assignments.

 

Termination of Employment

 

Unless agreed to in writing between you and the Company during the term of your
employment, your employment with the Company shall be “at will”.  You may
terminate your employment with the Company at any time and for any reason
whatsoever simply by notifying the Company. Likewise, the Company may terminate
your employment at any time and for any reason whatsoever, with or without cause
or advance notice, subject to your right to receive severance benefits set forth
herein upon certain termination events provided herein.  This at-will employment
relationship cannot be changed except by a written document signed by you and a
member of the Board.

 

Additional Agreements

 

By signing and accepting this offer, you represent and warrant that (i) you are
not subject to any pre-existing contractual or other obligation with any person,
company or business enterprise (including any non-competition or
non-solicitation covenant) which may be an impediment to your employment with,
or your providing services to, the Company as its employee; and (ii) you do not
have, and shall not bring to Company

 

--------------------------------------------------------------------------------


 

premises, or use during the course of your employment with the Company, any
confidential or proprietary information of another person, company or business
enterprise to whom you previously provided services.

 

The employment terms in this letter supersede any other agreements or promises
made to you by anyone, whether verbal or written, and comprise the final,
complete and exclusive agreement between you and the Company regarding the
subject matter set forth herein. The terms of this letter agreement and the
resolution of any disputes will be governed by New York law. The offer described
above is based, pursuant to federal law, upon your previously delivered proof of
your eligibility to work in the United States satisfactory to the Company.

 

Please sign and date this letter, and return it to me via PDF at
bday@tremorvideo.com if you wish to accept employment at the Company under the
terms described above.

 

We look forward to your favorable reply and to a productive and enjoyable work
relationship. If you have any questions, please let me know.  If you have not
accepted employment by 5pm on August 5, 2015, this offer of employment shall
expire.

 

 

Very truly yours,

 

 

 

 

Tremor Video, Inc.

 

 

 

 

 

 

 

 

By:

/s/ William C. Day

 

 

 

William C. Day, Chief Executive Officer

 

 

 

I have read and accept this offer letter:

 

 

/s/ John Rego

 

John Rego

 

 

 

Dated: August 3, 2015

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

CIAA

 

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF GENERAL RELEASE

 

1.             Consideration.  I understand that my position with Tremor
Video, Inc. (the “Company”) terminated effective [           , 20  ] (the
“Separation Date”).  The Company has agreed that if I choose to sign this
General Release Agreement (“Release”), the Company will pay me certain severance
benefits pursuant to the terms of the employment agreement (the “Agreement”)
between myself and the Company, and any agreements incorporated therein by
reference.  I understand that I am not entitled to such benefits unless I sign
this Release, and that severance will be paid commencing on the first regular
payday following the Effective Date as defined herein.

 

2.             General Release.  In exchange for the consideration provided to
me under the Agreement that I am not otherwise entitled to receive, I hereby
generally and completely release the Company and its present and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this Release.  This general release
includes, but is not limited to:  (a) all claims arising out of or in any way
related to my employment with the Company or the termination of that employment;
(b) all claims related to my compensation or benefits from the Company,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance, fringe benefits, stock, stock options, or any other ownership
interests in the Company; (c) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(d) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (e) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, and the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the New York State Human Rights Law, the New York Executive Law, the
New York Civil Practice Law and Rules, the New York Judiciary law, the New York
Labor Law, the New York Civil Rights Law, the New York Administrative Code, the
New York City Human Rights Law and all other laws and regulations related to
employment.

 

3.             Exceptions.  I understand that I am not releasing any claim that
cannot be waived under applicable state or federal law, nor am I releasing any
rights I may have as an owner and/or holder of the Company’s common stock and
stock options.  I am not

 

--------------------------------------------------------------------------------


 

releasing any rights that I have to be indemnified (including any right to
reimbursement of expenses) arising under applicable law, the certificate of
incorporation or by-laws (or similar constituent documents of the Company), any
indemnification agreement between me and the Company, or any directors’ and
officers’ liability insurance policy of the Company.  I am not releasing any
future claims arising from the Company’s failure to make the severance payments
that are the consideration for this Release.  Nothing in this Release shall
prevent me from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, or
the California Department of Fair Employment and Housing, except that I hereby
acknowledge and agree that I shall not recover any monetary benefits in
connection with any such proceeding with regard to any claim released in this
Agreement.  Nothing in this Release shall prevent me from challenging the
validity of the release in a legal or administrative proceeding.

 

4.             ADEA Waiver.  I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under the ADEA (“ADEA Waiver”).  I
also acknowledge that the consideration given for the ADEA Waiver is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
ADEA Waiver does not apply to any rights or claims that arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release; (c) I have twenty-one (21) days to consider this Release (although I
may choose to voluntarily sign it sooner); (d) I have seven (7) days following
the date I sign this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver
will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after I sign this Release
(“Effective Date”).  Nevertheless, my general release of claims, except for the
ADEA Waiver, is effective immediately, and not revocable.

 

5.             Section 1542 Waiver.  In giving the general release herein, which
includes claims which may be unknown to me at present, I acknowledge that I have
read and understand Section 1542 of the California Civil Code, which reads as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
my release of any unknown or unsuspected claims herein.

 

--------------------------------------------------------------------------------


 

6.             Representations.  I hereby represent that I have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which I am eligible, pursuant to the Family
and Medical Leave Act or otherwise, and have not suffered any on-the-job injury
for which I have not already filed a claim.

 

7.             Company Property.  I represent that I have returned to the
Company all property that belongs to the Company, including (without limitation)
copies of documents that belong to the Company and files stored on my
computer(s) that contain information belonging to the Company.

 

8.             No Disparagement.  I will refrain from taking actions or making
statements, written or verbal, which disparage or defame the goodwill or
reputation of Company and/or its products, services or business practices or
which could adversely affect the morale of other employees of Company.

 

9.             Choice of Law.  This Release will be construed and interpreted in
accordance with the laws of the State of New York (other than its choice-of-law
provisions).

 

10.          Confidentiality of Agreement.  I will not disclose to others the
terms of this Release, except that I may disclose such information to my spouse,
attorney or tax adviser if such individuals agree that they will not disclose to
others the terms of this Release.

 

 

Agreed:

 

 

 

 

 

TREMOR VIDEO, INC.

 

EMPLOYEE

 

 

 

 

 

 

By:

 

 

 

 

[Name]

 

 

 

[Title]

 

 

 

 

 

Date:

 

Date:

 

--------------------------------------------------------------------------------